DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
In the amendment dated 7/20/2022, the following has occurred: Claim 1 has been amended.
Claims 1 and 4-13 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2017/03384722 to Zhamu et al.) in view of Yushin (US 2012/0328952 to Yushin et al.) and Lee (US 2019/0058185 to Lee et al.).
	Regarding Claims 1, 4, 7-10, Zhamu teaches:
graphene-embraced anode particulates for a lithium battery (abstract, Fig. 2)
a composite anode active material capable of intercalating alkali metal such as Si (paras 0008-0010, 0060) comprising powder, flakes, beads, etc. of diameter or thickness from 10 nm to 100 microns (para 0068)
wherein the coating layer of graphene has a thickness of 1 nm to 20 microns (para 0056) and is porous (para 0057)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  
where the anode active material is embraced by a shell of graphene sheets of single or few-layer thickness (para 0071)
wherein the anode active material may be a composite material known in the art, including silicon-carbon composites, but wherein it is not particularly delineated, such that the technique of embracing this composite material in graphene is seen to be broadly applicable to known anode active materials in the art in order to enhance the conductivity and cyclability of otherwise known materials  (e.g. paras 0012-0014, 0119, and wide-ranging examples as well as broad claims)
previously known compositions of graphene platelets and anode active material particles bonded through a conductive binder (para 0013)
	Zhamu does not explicitly teach:
wherein the core anode particles comprise carbon or graphite particles of 500 nm to 50 microns with particle-studded or coated nanoparticles of silicon having a diameter of 0.5 nm to 2 microns bonded to said carbon or graphite particles by an electron-conducting polymer 
wherein the electron-conducting polymer partially or fully covers the anode active material
	Yushin, however, from the same field of invention, regarding a silicon-carbon composite teaches a composite particle comprising a carbon core of porous carbon black (Fig. 1b, paras 0092-0094) of up to 5 microns (para 0054) and wherein silicon nanoparticles (such as spherical nanoparticles) of 5-200 nm stud the surface of said particle (para 0156), and in some embodiments are bound by a layer of conductive polymer partially or fully covers the anode active material (para 0087). It would have been obvious to use the conductive polymer-coated composite particles of Yushin in the embracing process of Zhamu, since Zhamu contemplates using conventional anode materials already known in the art, with the motivation to provide a conductive graphene layer that enhances cyclability. Although Yushin does not provide a list of electrically conductive polymers for its conductive layer, several conventional conductive polymers in the art were known for silicon-based anode materials, including poly(p-phenylene), polyphenylene vinylene, PEDOT, and poly(3-alkylthiophene) (see Lee at para 0022). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 5, Zhamu teaches:
a substantially similar method for encapsulating the anode active material with graphene, including combining the anode active material with a graphitic source material in a ball mill (see e.g. Fig. 2) 
few-layer graphene sheet coating (para 0048) that would be expected to have the claimed inter-plane spacing with pristine graphene material because the coating is formed from substantially the same method
	For additional evidence in this regard, see previously cited Matsubara (US Patent No. 6,733,922), regarding an anode particulate, which teaches a teaches a carbonaceous particle comprising graphite/carbon core with interplanar spacing of less than 0.337 nm (column 2 lines 25-45) having particle size between 50 nm and 2 microns (column 4 lines 50-60), decorated with silicon having a smaller diameter (column 2, Figs.), suggesting that such spacing of supportive conductive carbon was a result of conventional methods in the art.
	Regarding Claim 6, Zhamu teaches: 
wherein the graphene can include graphene oxide or graphene fluoride, etc. (para 0110)
	Regarding Claims 11-13, Zhamu teaches:
a mass of such graphene-encapsulated particles that can form an electrode for a battery (see e.g. paras 0166-0174)
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. Applicant argues the prior art does not teach an anode material (i.e. silicon) “is in a form of nanoparticle, nanowire, nanofiber, nanotube, nanosheet, nanobelt, nanoribbon, nanodisc, nanoplatelet, or nanhoron having a thickness or diameter from 0.5 nm to 100 nm.” Zhamu, however, teaches particles of greater than 10 nm (para 0068) and Yushin teaches silicon nanoparticles of 5-200 nm (para 0156).  Both read on the claimed “nano” particles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723